Citation Nr: 0922747	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from March March 1977 to 
August 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.


FINDING OF FACT

On June 1, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In his June 2009, prior to promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to a disability rating greater than 10 percent 
for service-connected right knee arthritis.   

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to a disability rating greater than 10 percent 
for service-connected right knee arthritis, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to a disability rating greater than 
10 percent for service-connected right knee arthritis is 
dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


